Citation Nr: 0832315	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Raynaud's 
phenomenon, claimed as neuropathy of the extremities, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic muscle 
fatigue, to include as due to an undiagnosed illness.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic respiratory failure as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1989 to July 
1992 with previous unverified service.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  The Board notes that since the 
issuance of the June 2004 statement of the case, additional 
medical evidence has been received.  However, in September 
2008 the veteran's representative waived the veteran's right 
to have that evidence reviewed in the first instance by the 
RO.

The issues of entitlement to service connection for chronic 
muscle fatigue, and entitlement to an initial increased 
rating for chronic respiratory failure are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT
 
The competent evidence demonstrates that the veteran's 
numbness of the extremities is attributable to a known 
clinical diagnosis and is not causally related to active 
service.


CONCLUSION OF LAW

A disability manifested by neuropathy of the extremities was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.      38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
a disability manifested by neuropathy of the extremities.  In 
correspondence dated in September and October 2003, she 
contended that such disabilities arose due to an undiagnosed 
illness incurred during her active duty in the Persian Gulf.  
For this reason, the Board will first consider whether a 
grant of presumptive service connection under 38 C.F.R. § 
3.317 is possible here.  A Persian Gulf veteran shall be 
service-connected for objective indications of a qualifying 
chronic disability resulting from an illness manifested by 
one or more presumptive signs or symptoms that began during 
active military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
veteran is a veteran who had active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War. See 38 C.F.R. § 3.317(d)(1). 
 
A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders. 38 C.F.R. § 3.317. 
 
It is observed that the veteran had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and as such she is a Persian Gulf Veteran. See 38 C.F.R. 
§ 3.317(d)(1).  Thus, the central question for consideration 
under 38 C.F.R. § 3.317 is whether the evidence demonstrates 
a qualifying chronic disability. Additionally, 38 C.F.R. § 
3.317 provides that such qualifying disability must become 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2006.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Finally, the 
condition must be chronic, meaning it must have existed for 6 
months or more.  See 38 C.F.R. § 3.317(a)(4). 
 
In the present case, VA outpatient treatment and private 
medical records dated from 2003 to 2004 reflect numerous 
complaints of numbness and discoloration of the veteran's 
fingers.  The overall evidence shows complaints and treatment 
for this symptomatology spanning over a period exceeding 6 
months, with no indication that such conditions have 
resolved.  As such, the chronicity requirement under 38 
C.F.R. § 3.317 has been satisfied.  Nevertheless, a grant of 
presumptive service connection for an undiagnosed illness is 
not appropriate here.  Indeed, the symptoms of numbness and 
discoloration of the veteran's fingers do not constitute a 
qualifying chronic disability here because they have been 
attributed to a known clinical diagnosis. 
 
In a March 2003 private medical report, the examining 
physician stated, "I wondered if some of her presentation 
might not just be due to vasospasm/Raynaud's type phenomenon. 
This could certainly explain a possible 'desaturation' with 
exercise, just because of poor circulation. However, she 
clearly describes exertional dyspnea as well, which would not 
be as easily explained."  In October 2003 the veteran 
underwent a VA examination and the examiner ordered a 
rheumatology consultation to determine whether Raynaud's 
phenomenon was the etiology of her symptomatology.  While 
this consultation was pending, in November 2003 a separate VA 
physician stated her "complaints are suggestive of Raynaud's 
phenomenon."  In December 2003 the rheumatology consultation 
was conducted, and while it was noted the veteran does not 
have the typical presentation of Raynaud's phenomenon, her 
diagnosis was Raynaud's phenomenon.  
 
Based on the above, it is determined that the veteran's 
symptoms of discoloration in her fingers and numbness have a 
known etiology.  For this reason, it cannot be concluded that 
such symptoms are due to an undiagnosed illness.  
Accordingly, the provisions of 38 C.F.R. § 3.317 do not 
entitle the veteran to a grant of presumptive service 
connection for an undiagnosed illness. 
Having ruled out presumptive service connection, the Board 
will now consider whether the veteran is entitled to direct 
service connection on a nonpresumptive basis. 
 
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted during active duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005). Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 
 
'Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.' 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 
 
As noted above, the first question to consider in evaluating 
a service connection claim is whether the evidence 
establishes a current disability.  As already discussed, the 
evidence of record demonstrates a diagnosis of Raynaud's 
phenomenon.  As such, the first element of a direct service-
connection claim has been satisfied. However, the remaining 
elements have not been met, as will be explained below. 
 
The veteran's service medical records do not reveal any 
complaints of or treatment relating to numbness or 
discoloration of the extremities.  The veteran's entrance 
examination was normal.  The veteran's report of medical 
history was also negative in this regard.  It does not appear 
that a separation examination was conducted, but there is no 
indication in the service treatment records that any 
symptomatology consistent with the veteran's current 
complaints surfaced while the veteran was on active duty at 
any point.  Moreover, no competent evidence of record 
attributes the veteran's Raynaud's phenomenon to her active 
service.  The October 2003 VA examiner could not identify the 
etiology of her symptoms, and the rheumatology consultant 
also did not attribute her condition to service.  The 
rheumatology consultant essentially found that the veteran's 
Raynaud's disease has not yet been attributed to any 
etiology, including the connective tissue diseases with which 
it usually presents.
The veteran herself asserts that her symptoms are 
attributable to active duty, particularly to her tour in the 
Persian Gulf.  However, she has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, her lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 
 
In conclusion, it has not been shown that the veteran's 
current numbness and discoloration of the extremities are the 
result of an undiagnosed illness. Moreover, the competent 
evidence does not causally relate such disabilities to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2003 and March 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  The letter of March 2004 specifically 
informed the veteran that she should submit any additional 
evidence that she had in her possession.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of her claim.  However, after she was 
provided the letters she was given a full opportunity to 
submit evidence, and her claim was subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide her that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
service medical records and post service treatment records 
have been obtained.  She was afforded the opportunity for a 
hearing, and was provided a VA examination.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER

Service connection for Raynaud's phenomenon is denied.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.

With regard to the issue of entitlement to an initial 
increased rating for chronic respiratory failure, the Board 
notes that service connection was granted for this condition 
in the February 2004 rating decision.  In July 2004 the 
veteran submitted a notice of disagreement as to issues for 
which service connection was denied in the February 2004 
rating decision.  A statement of the case was subsequently 
issued on these denied issues, and the RO also incorrectly 
included the issue of entitlement to service connection for 
chronic respiratory failure in this statement of the case.  
After the issuance of the statement of the case, in a July 
2004 letter the veteran expressed her disagreement with the 
rating assigned for her chronic respiratory failure.  This 
constitutes a timely notice of disagreement to the February 
2004 rating decision.  The veteran's disagreement was 
reiterated by the veteran's representative in an August 2004 
statement.  A statement of the case was never generated for 
the issue of entitlement to an initial increased rating for 
chronic respiratory failure.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral to the RO, is 
required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

With regard to the veteran's claim for entitlement to service 
connection for chronic muscle fatigue, the Board finds that a 
VA examination is required before this claim can be properly 
adjudicated.  In the veteran's representative's July 2008 
informal hearing presentation, the representative argues that 
the veteran's chronic muscle fatigue is secondary to her 
chronic respiratory failure.  In a separate submission the 
representative argues a VA examination is needed for this 
claim, and the Board agrees.  As the veteran is service-
connected for her chronic respiratory failure, and there is 
some evidence of chronic muscle fatigue, a VA examination is 
necessary to develop the issue of secondary service 
connection.  In that vein, a VA examination is also necessary 
to pinpoint the diagnosis of the veteran's complaints, or the 
lack of any diagnosis.  For example, the medical record 
contains various complaints of muscular pain and weakness, 
including an August 2004 VA treatment record assessing, "non 
descript pain in back."  However in a March 2003 private 
medical record the veteran denied having specific muscle 
weakness or fatigue.  An April 2003 neurological study 
determined the veteran has no neuromuscular abnormalities in 
any of her extremities.  At the October 2003 VA examination 
the veteran reported feeling very tired, including after 
cleaning two rooms in her house for example, as well as 
experiencing joint pain.  The examiner determined that the 
veteran's symptoms cannot be attributed to a known clinical 
diagnosis.  As such, a VA examination is necessary to both 
reconcile the evidence regarding a diagnosis, as well as to 
ascertain whether there is any known etiology to the 
veteran's condition. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should issue an SOC with 
respect to the issue of entitlement to an 
initial increased rating for chronic 
respiratory failure. The appellant should 
be advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

    3.  Schedule the veteran for VA 
examination to 
determine the most probable diagnosis and 
pathology of her chronic muscle fatigue.  
The claims file, a copy of this REMAND, 
and a copy of the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination.  All indicated x-rays, tests 
and special studies should be done.  A 
complete history, which includes the 
initial onset, frequency, duration, and 
severity of the claimed disability should 
be elicited from the veteran.  

The examiner(s) should then correlate 
their respective findings and indicate 
whether the veteran manifests any chronic 
disorder and, if so, whether it is at 
least as likely as not (more than a 50 
percent chance) that any such disorder is 
related to an undiagnosed illness, or 
otherwise related to service either by 
way of incurrence or aggravation.  The 
examiner should also state whether the 
condition is causally related to or has 
been aggravated by her service-connected 
chronic respiratory failure.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

If the veteran's condition is determined 
to be due to an undiagnosed illness, the 
examiner should identify and completely 
describe all current symptomatology 
associated with the condition.  

The veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate her claim.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


